Citation Nr: 9909697	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  95-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT), secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran had active duty from November 1965 to November 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1994 from 
the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied a claim of 
entitlement to service connection for PCT, secondary to Agent 
Orange exposure.  

The Board issued a decision on January 31, 1997, which denied 
the claim on the basis that a well-grounded claim for 
entitlement to service connection for PCT, secondary to Agent 
Orange exposure, had not been submitted.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court").  
A joint motion to remand the appeal to the Board was granted 
by the Court in an Order dated October 23, 1998.  The January 
31, 1997 decision was vacated and the Board was to consider 
matters raised in the joint motion to remand.

In the joint motion to remand, the parties agreed that the 
appellant failed to present a well-grounded service 
connection claim.  The parties also agreed that the veteran's 
incomplete application referenced other known and existing 
evidence and the Secretary had a duty to notify the appellant 
of what was necessary to complete his application.  The 
parties agreed that the Secretary's obligation arising from 
38 U.S.C.A. § 5103(a) was not discharged by the Board's 
statement that its decision informed the appellant of the 
need to submit competent, medical evidence linking the 
claimed disorder to service or an in-service event to well 
ground the claim for service connection.  

It was specifically noted that the veteran had testified at 
his personal hearing in June 1995 that his physician, Vinod 
B. Patel, M.D., had opined that "the sores and scars which 
he observed were most likely from the liver disease which was 
caused by Agent Orange."  This testimony put VA on notice of 
evidence providing an etiological link between the veteran's 
PCT and exposure to Agent Orange that possibly would provide 
a causal nexus sufficient to well ground the claim.  The 
parties agreed that the veteran should have been informed of 
the need to submit this evidence.  Accordingly, the Board 
decision was vacated and the claim remanded for the veteran 
to be informed of the evidence necessary to complete his 
claim pursuant to 38 U.S.C.A. § 5103.

In addition, the veteran was notified by letter on February 
10, 1999, that his case had been transferred to the Board and 
that he had the opportunity to submit additional argument and 
evidence in support of his appeal.  He was advised that if he 
wished the Board to consider any additional argument and 
evidence without referring it to the RO for initial review 
and preparation of a Supplemental Statement of the Case, a 
waiver of the RO's consideration of such evidence pursuant to 
38 C.F.R. § 20.1304(c) must be included.  He was provided a 
copy of the rule.  Additional evidence was received from the 
veteran on March 10, 1999, without a waiver of the RO's 
consideration.  Accordingly, this evidence must be referred 
to the RO for initial review and preparation of a 
Supplemental Statement of the Case.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should inform the veteran that 
he needs to submit competent medical 
evidence demonstrating that PCT was 
manifested to a compensable degree within 
one year after his last exposure to 
herbicide agents used in Vietnam, or that 
his PCT is proximately due to his claimed 
exposure to Agent Orange in Vietnam.  The 
veteran should also be informed that a 
statement from Dr. Patel, or another 
physician or medical professional, to the 
effect that there is an etiological link 
between his PCT and exposure to Agent 
Orange would be of advantage to support 
and well ground his claim.  

2.  The additional evidence submitted by 
the veteran to include a statement dated 
March 10, 1999, from Thomas E. Bullock, 
D.O. and a statement dated August 4, 
1995, from Michael Dann should be 
initially reviewed by the RO.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  No opinion, either legal or factual, is 
intimated as to the merits of the appellant's claim by this 
REMAND.  He is not required to undertake any additional 
action until he receives further notification from VA.  
However, while this case is in REMAND status, the appellant 
is free to submit additional evidence and argument on the 
question at issue.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


